574 So. 2d 320 (1991)
ADMINISTRATION OF VETERAN'S AFFAIRS, an Officer of the United States of America, Appellant,
v.
George A. BERTSCHE, Appellee.
No. 90-0933.
District Court of Appeal of Florida, Fourth District.
February 20, 1991.
Deborah S. Wildhage of Shapiro & Fishman, Boca Raton, for appellant.
No brief filed for appellee.
PER CURIAM.
This is an appeal from an order denying appellant's motion to reschedule foreclosure sale with prejudice and from an order clarifying said order. We reverse and remand.
A Clerk's Sale was scheduled for December 4, 1989 of a property on which the court had entered a summary judgment of foreclosure on November 8, 1989. The sale was not held. Appellant moved the trial court to reschedule the sale, alleging that *321 appellant was unable to provide the required bidding instructions for the sale because an appraisal could not be obtained in the time between judgment and sale. Ultimately, the two orders being reviewed were entered.
Appellant contends that the trial court's decision to refuse to reset the foreclosure sale constituted an abuse of judicial power. We agree. See David v. Sun Fed. Sav. & Loan Ass'n, 461 So. 2d 93, 95 (Fla. 1984); Commonwealth Mortgage Corp. of America, L.P. v. Frankhouse, 551 So. 2d 599 (Fla. 4th DCA 1989); First Nationwide Savings v. Thomas, 513 So. 2d 804, 805 (Fla. 4th DCA 1987).
GLICKSTEIN, WARNER and GARRETT, JJ., concur.